Filed Pursuant to Rule 433 Registration No. 333-140732 PRICING TERM SHEETS 6.250% Notes due 2015 Issuer: CSX Corporation Security: 6.250% Notes due 2015 Size: $600,000,000 Maturity Date: April 1, 2015 Coupon: 6.250% Interest Payment Dates: April 1stand October 1st, commencing October 1, 2008 Price to Public: 99.943% Benchmark Treasury: 4.000% due February 15, 2015 Benchmark Treasury Yield: 2.885% Spread to Benchmark Treasury: +337.5 bp Yield: 6.260% Make-Whole Call: T+50 bp Expected Settlement Date: March 27, 2008 CUSIP: 126408 GN7 Anticipated Ratings: Baa3 (Stable) by Moody’s Investors Service, Inc. BBB–(Stable) by Standard & Poor’s Ratings Services BBB– (Stable) by Fitch Ratings Ltd. Joint Book-Running Managers: Barclays Capital Inc. Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC Morgan Stanley & Co. Incorporated Senior Co-Managers: Deutsche Bank Securities Inc. J.P. Morgan Securities Inc. UBS Securities LLC Co-Managers: Mitsubishi UFJ Securities International plc Mizuho Securities USA Inc. Scotia Capital (USA) Inc. Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Barclays Capital Inc. toll free at 1-888-227-2275 ext. 2663, Citigroup Global Markets Inc. toll free at 1-877-858-5407, Credit Suisse Securities (USA) LLC toll free at 1 (800) 221-1037 or Morgan Stanley & Co.
